        Case 2:16-cr-00296-JAD-PAL Document 304 Filed 04/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00296-JAD-PAL-4
 4
                   Plaintiff,                         ORDER
 5
            v.
                                                               ECF No. 303
 6
     CASSANDRA EDWARDS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for April 8, 2021 2021 at 10:00 a.m., be vacated

12   and continued to May 25, 2021, at 10:00 a.m.

13          DATED this 7th day of April 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
